Smith, J.,
delivered the opinion of the court.
Appellant was indicted for arid convicted of the crime of manslaughter. The evidence as to his guilt was conflicting. The homicide occurred on one of the trains of the Gulf •& Ship Island Railroad Company, while, according to the evidence of appellant, he and another were attempting to prevent the deceased from disturbing the peace of' the other passengers on the train.
While the state was introducing its evidence in chief, one of the witnesses on cross-examination was asked by counsel for appellant the following question: “Do you *266know whether oi\not lie (meaning appellant) was a person who was authorized and commanded by the conductor to help keep the peace?” In sustaining an objection to this question, the trial judge, unintentionally, we presume, indicated to the jury that in his opinion appellant was guilty as charged, by using the following language: “I will sustain that because, if he had been a sheriff or governor, he could not have shot this man down under circumstances like that.”
For this error, the judgment of the court below must be, and is, reversed, and the cause remanded.

Reversed and remanded.